                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

JUNIUS P. LEISURE II,                          :
     Plaintiff,                                :
                                               :
       v.                                      :       No. 5:21-cv-1769
                                               :
JACQUELINE PFURSICH, et al.,                   :
    Defendants.                                :

                                             ORDER

       AND NOW, this 21st day of April, 2021, upon consideration of Junius P. Leisure II’s

Motion to Proceed In Forma Pauperis, ECF No. 1, Prisoner Trust Fund Account Statement, ECF

No. 3, and pro se Complaint, ECF No. 2, and for the reasons set forth in the Court’s Opinion

issued this date it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Junius P. Leisure II, #MP-5563, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the SCI-Fayette or other appropriate official to assess an initial filing fee of 20% of the

greater of (a) the average monthly deposits to Leisure’s inmate account; or (b) the average

monthly balance in Leisure’s inmate account for the six-month period immediately preceding the

filing of this case. The SCI-Fayette or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Leisure’s inmate

trust fund account exceeds $10.00, the SCI-Fayette or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to




                                                  1
                                               042121
Leisure’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the SCI-Fayette.

        4.       The Complaint is DEEMED filed.

        5.       Leisure’s Complaint is DISMISSED with prejudice for the reasons stated in the

Court’s Opinion.

        6.       The Clerk of Court shall CLOSE this case.



                                              BY THE COURT:


                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 2
                                              042121
